In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00158-CR



          FOSTER DALEON JONES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
               Red River County, Texas
               Trial Court No. CR02262




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       Foster Daleon Jones entered an open plea of nolo contendre to, and was found guilty of,

aggravated sexual assault of a thirteen-year-old child. Following a punishment hearing in which

the child victim testified against Jones, the trial court sentenced Jones to twenty five years’

imprisonment. Jones appeals.

       Jones’ appellate counsel filed a brief that outlined the procedural history of the case,

provided a detailed summary of the evidence elicited during the course of the trial court

proceedings, and stated that counsel found no meritorious issues to raise on appeal. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. Anders v. California, 386 U.S.
738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

       In response to counsel’s Anders brief, Jones has filed a pro se response in which he argues

(1) that he did not have a fair court, (2) that his counsel was unhelpful, and (3) that he is actually

innocent.

       We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire record, as well as Jones’ pro se brief, and have determined that no arguable issues support

an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders




                                                  2
context, once we determine that the appeal is without merit and is frivolous, we must either dismiss

the appeal or affirm the trial court’s judgment. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court.1



                                                          Josh R. Morriss, III
                                                          Chief Justice

Date Submitted:              July 28, 2016
Date Decided:                July 29, 2016

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals, he
must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary review.
Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion or the
date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must be
filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.

                                                              3